                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BRADLEY WASHAM                                                                    PLAINTIFF

v.                               Case No. 3:19-cv-00231 KGB

BNSF RAILWAY COMPANY                                                            DEFENDANT

                                             ORDER

       Before the Court is a motion for leave to withdraw Celia Kate Douglas as counsel filed by

plaintiff Bradley Washam (Dkt. No. 175). Mr. Washam represents that Ms. Douglas is no longer

associated with Schlichter, Bogard & Denton, LLP, as of February 13, 2021, and that Mr. Washam

continues to be represented by Nelson G. Wolff of Schlichter, Bogard & Denton, LLP (Id., ¶¶ 1–

2). For good cause shown, the Court grants the motion (Dkt. No. 175). The Court directs the

Clerk of Court to terminate Ms. Douglas as counsel of record for Mr. Washam.

       Also before the Court is the application of attorney Jonathan S. Jones for admission pro

hac vice filed by Mr. Washam (Dkt. No. 188). Pursuant to the Local Rules of the United States

District Court for the Eastern and Western Districts of Arkansas, the Court grants the motion to

admit Mr. Jones pro hac vice (Dkt. No. 188). Local Rule 83.5(d). Mr. Jones shall appear as

counsel for Mr. Washam.

       It is so ordered this 23rd day of June, 2021.

                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
